NUMBER 13-16-00063-CV

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
___________________________________________________________

JASON OMAR MORENO,                                                     Appellant,

                                         v.

CREGG C. THOMPSON, HIDALGO COUNTY
ASSISTANT DISTRICT ATTORNEY,                        Appellee.
____________________________________________________________

              On appeal from the 92nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
                   Before Justices Benavides, Perkes, and Longoria
                          Memorandum Opinion Per Curiam

       Appellant, Jason Omar Moreno, attempted to perfect an appeal from a judgment

entered by the 92nd District Court of Hidalgo County, Texas, in cause number C-1912-

15-A. Judgment in this cause was signed on December 17, 2015. No motion for new

trial was filed.
        Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. TEX. R. APP. P. 26.1(a).

        A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor

to Rule 26). However, appellant must provide a reasonable explanation for the late filing:

it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d
462, 462 (Tex. App.-Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex.

App.BWaco 2002, no pet.).

        Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on January 18, 20161, but was not filed until January 25, 2016. On January 27,

2016, the Clerk of this Court notified appellant of this defect so that steps could be taken

to correct the defect, if it could be done. Appellant was advised that, if the defect was

not corrected within ten days from the date of receipt of this Court’s letter, the appeal

would be dismissed. Appellant filed a motion for extension of time to cure the defect.

The Court granted appellant’s request, extending the time to cure the defect until April 8,



        1Because the thirtieth day fell on a Saturday, appellants had until the following Monday, January
18, 2016 to file the notice of appeal. See TEX. R. APP. P. 4.1.

                                                   2
2016. To date, no response has been received from appellant providing a reasonable

explanation for the late filing of the notice of appeal.

       The Court, having examined and fully considered the documents on file,

appellant=s failure to timely perfect his appeal, and appellant=s failure to respond to this

Court=s notice, is of the opinion that the appeal should be dismissed for want of

jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a)(c). Any pending motions are likewise

DISMISSED FOR WANT OF JURISDICTION.

                                                                      PER CURIAM

Delivered and filed the
26th day of May, 2016.




                                               3